Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed Amendments:  Examiner would like to propose amending the independent claims (1, 11 and 17) to include the following limitation from Section 0044 from applicant’s specification. 
wherein the dialogue guidance may be automatically modified according to determined guidance respective to sentiments or dispositions determined for each recipient at the time of receipt such that one message from the presenting user could be customized for each individual reader according to their sentiment at the time of their receipt. 
wherein sentiments were different for the different recipients have an equivalent persuasive effect (EPE). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldstein (20170132207) in view of Bostick (2018/0293224).
Claim 1, Goldstein discloses a method for dialogue guidance between a plurality of  participants, (Abstract: lines 10-16 Goldstein  discloses identifying a sentiment of a user among one or more user in a conversation and based on the identified sentiment generating  and transmitting a customized response) method comprising: 
 receiving input data associated with a first human participant, the input data comprising one or more of text data, audio data, or video data; (Section 0020, lines 3-16- the communication from the a user (customer) can be e-mail, SMS and text message-See Section 0021, lines 13-17) 
 identifying one of a sentiment or a disposition corresponding to the first human participant based on the input data; (Section 0024, lines 3-8- - thus sentiment of each user for use in determining whether to respond based on the conversation (input data))
 determining dialogue guidance for a second participant based on the identified sentiment or the disposition of the first human participant; (Section 0024, lines 13-15- thus based on the sentiment of the users a response is presented to other users (second human participant) within the conversation)  and providing the dialogue guidance to the second human participant. (Section 0030, lines 7-9 “the response (dialogue guidance) is transmitted to the user (s) involved in the conversation-See NB)
(NB: thus user(s) reads on the second participant)
Goldstein does not clearly disclose if the other users are human. 
Bostick discloses  a selective topic Guidance in an In-person conversations where sentiments corresponding to topic within an in person conversation. (Section 0073 thus the conversation is between two human participants).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the other users within the network to include a human. The motivation is using persons unable people to learn more about how human interact with each other. 
Claim 2, Goldstein in view of Bostick  discloses that the method further comprising retrieving supplemental information corresponding to the first human participant, (Goldstein: Section 0025, lines 1-3- thus  the various data sources reads on the supplemental information and also Section 0046, lines 4-8- thus data from storage 220 are extracted as supplemental information) the supplemental information including one or more of social media information, (Bostick: Section 0023, lines 2-4- thus user’s social network) social network information, or web platform information; wherein identifying the sentiment or the disposition is further based on the supplemental information. (Goldstein: Section 0025: thus the data sources are retrieved from the profile of the user in the conversation where the profile comprise preferences within a web platform information)  
Claim 3, Goldstein in view of Bostick   discloses wherein determining the dialogue guidance comprises selecting at least one dialogue form comprising a rule for communicating, (Goldstein: Section 0106, lines 1-4- thus based on preferences users are guided on how to communicate differently, preferences provide rules on how user should communicate) wherein the at least one dialogue form corresponds to the identified sentiment or disposition. (Goldstein: Section 0116, lines 1-3- thus “a sentiment of the user and a travel phase is determined” this means the sentiment of the user is identified). 
Claim 4, Goldstein in view of Bostick discloses wherein the rule for communicating comprises one of a restriction, a suggestion, an evidence standard, a premise interrelationship standard, or a burden of proof standard. (Goldstein: Section 0029,lines 2-5- thus the communication to modify recommendations (suggestions) in the set of options to best meet those goals- dialogue forms and communication rules reads on the recommendations made to the users traveling) 
Claim 5, Goldstein in view of Bostick  discloses that the method further comprising processing the input data using at least one of a natural language processing (NLP) system and a computer vision (CV) system. (Goldstein: Section 0044: The natural language processing module reads on the NLP system). 
Claim 6, Goldstein in view of Bostick  discloses that the method further comprising wherein identifying the sentiment or disposition is based on a deep learning system. (Goldstein: Section 0038, lines 7-9, learning to form future replies described in learning techniques reads on the learning system) and (Dolan: Machine-learned Sentiment Model -115 in fig. 2)  
Claim 7, Goldstein in view of Bostick discloses wherein the participant is a member of an audience. (Goldstein: Section 0021, lines 8-15- thus any of participant in the conversation is a member of the audience)
Claim 8, Goldstein in view of Bostick discloses wherein the participant is a presenter. (Goldstein: Section 0021, lines 1-4- thus a first user sends an email – thus the presenter) 
Claim 9, Goldstein in view of Bostick discloses wherein the dialog guidance is provided on display for the presenter. (Goldstein: Section 0127, lines 1-5- thus graphics 810 (e.g. PDP, LED can all be used to display the emails in the conversations and responses (dialogue responses)) 
Claim 10, Goldstein in view of Bostick discloses wherein the dialog guidance is transmitted to the presenter over a network. (Goldstein: Section 0113,lines 10-12 networked system 100 is used in the system connect users) 
Claim 11, Goldstein discloses a dialogue guidance between a plurality of participants (Abstract: lines 10-16 Goldstein  discloses identifying a sentiment of a user among one or more user in a conversation and based on the identified sentiment generating  and transmitting a customized response) comprising: 
a communication interface that receives input data from an input capture system, (Section 0129, lines 2-6- thus input components such as cameras and microphone)  the input data associated with a presentation and comprising one or more of text data, audio data, or video data; (Section 0020, lines 3-16- the communication from the a user (customer) can be e-mail, SMS and text message-See Section 0021, lines 13-17) 
 and one or more processors that execute instructions stored in memory, wherein execution of the instructions by the processors: (Section 0126, lines 1-2 and 4-6- thus processor 802 and memory 804) 
identify one of a sentiment or a disposition corresponding to the presentation based on the input data; (Section 0024, lines 3-8- - thus sentiment of each user for use in determining whether to respond based on the conversation (input data))
 determine, based on one of the sentiment or the disposition, dialogue guidance for a presenter of the presentation; (Section 0024, lines 13-15- thus based on the sentiment of the users a response is presented to other users (presenter) within the conversation)  and provide the dialogue guidance to the presenter. (Section 0030, lines 7-9 “the response (dialogue guidance) is transmitted to the user (s) involved in the conversation-See NB)
(NB: thus user(s) reads on the second participant)
Goldstein does not clearly disclose if the other users are human. 
Bostick discloses  a selective topic Guidance in an In-person conversations where sentiments corresponding to topic within an in person conversation. (Section 0073 thus the conversation is between two human participants).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the other users within the network to include a human. The motivation is using persons unable people to learn more about how human interact with each other. 

Claim 12, Goldstein in view of Bostick discloses wherein the input data is of the presenter of the presentation. (Goldstein: Section 0021, lines 1-4- thus a first user sends an email – thus the presenter) 

Claim 13, Goldstein in view of Bostick discloses wherein the input data is of one or more members of an audience of the presentation. (Goldstein: Section 0021, lines 8-15- thus any of participant in the conversation is a member of the audience)

Claim 14, Goldstein in view of Bostick discloses that the dialogue guidance system further comprising a display that provides the dialogue guidance to the presenter during the presentation. (Goldstein: Section 0127, lines 1-5- thus graphics 810 (e.g. PDP, LED can all be used to display the emails in the conversations and responses (dialogue responses)) 

Claim 15, Goldstein in view of Bostick discloses wherein the communication interface further transmits a query (Goldstein: Section 0016, lines 4-5 searching a query means transmitting a query) for the sentiment or disposition over a communication network to a sentiment identifier service. (Goldstein: Section 0113,lines 10-12 networked system 100 is used in the system connect users) 

Claim 16, Goldstein in view of Bostick  discloses wherein the communication interface further transmits a query for the dialogue guidance to a dialogue form selector service. (Goldstein: Section 0016, lines 14-18 presents the user with options such as traveling options as a response which are selectable- please see lines 21-22) 
Claim 17, Goldstein discloses a non-transitory, computer-readable storage medium, having embodied thereon instructions executable by one or more processors (Section 0126, lines 1-2 and 4-6- thus processor 802 and memory 804) 
to perform a method for dialogue guidance between a plurality of participants, the method comprising: receiving input data captured from a communication event among at least a first human participant and a second participant, (Abstract: lines 10-16 Goldstein  discloses identifying a sentiment of a user among one or more user in a conversation and based on the identified sentiment generating  and transmitting a customized response) the input data comprising one or more of text data, audio data, or video data; (Section 0020, lines 3-16- the communication from the a user (customer) can be e-mail, SMS and text message-See Section 0021, lines 13-17) 
identifying one of a sentiment or a disposition of the second participant corresponding to the communication event based on the input data; (Section 0024, lines 3-8- - thus sentiment of each user for use in determining whether to respond based on the conversation (input data))

 determining dialogue guidance for the first human participant based on the identified sentiment or the disposition of the second participant; (Section 0024, lines 13-15- thus based on the sentiment of the users a response is presented to other users (second human participant) within the conversation)
and providing the dialogue guidance to the first human participant. (Section 0030, lines 7-9 “the response (dialogue guidance) is transmitted to the user (s) involved in the conversation-See NB)
(NB: thus user(s) reads on the second participant)
Goldstein does not clearly disclose if the other users are human. 
Bostick discloses  a selective topic Guidance in an In-person conversations where sentiments corresponding to topic within an in person conversation. (Section 0073 thus the conversation is between two human participants).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the other users within the network to include a human. The motivation is using persons unable people to learn more about how human interact with each other. 

Claim 18, Goldstein in view of Bostick discloses wherein the communication event includes a message, and wherein the first human participant is a presenter of the message. (Goldstein: Section 0021, lines 1-4- thus a first user sends an email – thus the presenter) 

Claim 19, Goldstein in view of Bostick discloses wherein the communication event includes a message, and wherein the first human participant is a recipient of the message. (Goldstein: Section 0021, lines 8-15- thus any of participant in the conversation is a member of the audience means the participant is the recipient)

Claim 20, Goldstein in view of Bostick discloses further comprising instructions executable to retrieve supplemental information corresponding to at least one of the first human participant and the second human participant, (Goldstein: Section 0025, lines 1-3- thus  the various data sources reads on the supplemental information and also Section 0046, lines 4-8- thus data from storage 220 are extracted as supplemental information) the supplemental information including one or more of social media information, (Bostick: Section 0023, lines 2-4- thus user’s social network)  social network information, or web platform information; wherein the sentiment or disposition is further identified based on the supplemental information. (Goldstein: Section 0025: thus the data sources are retrieved from the profile of the user in the conversation where the profile comprise preferences within a web platform information)  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaver 2017/0277993  discloses a virtual assistant service 106 may determine that a sentiment of a user changed from a first state to a second state during a conversation. For example, the virtual assistant service 106 may determine that a sentiment of a user changed from happy or content to sad or angry in response to a virtual assistant providing a particular response or performing a particular task for the user. Such change in sentiment may indicate that the user was not satisfied with the virtual assistant's performance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/09/2021